 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JAMES A. SCHARF (CABN 152171)
   Assistant United States Attorney
 4
          U.S. Attorney’s Office/Civil Division
 5        150 Almaden Boulevard, Suite 900
          San Jose, California 95113
 6        Telephone: (408) 535-5044
          FAX: (408) 535-5081
 7        james.scharf@usdoj.gov

 8 Attorneys for Defendant

 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13   MARLEEN ASHWORTH,                                )      CASE NO. 20-00142-BLF
                                                      )
14           Plaintiff,                               )      STIPULATION AND [PROPOSED]
                                                      )      SCHEDULING ORDER
15      v.                                            )
                                                      )
16   ALEX M. AZAR,                                    )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19
             Whereas, Plaintiff, proceeding pro se, filed her Complaint on January 7, 2020. Plaintiff served
20
     the United States Attorney’s Office with the summons and complaint on January 9, 2020. Plaintiff’s
21
     Complaint seeks review of a Medicare Appeals Council decision denying Plaintiff’s request for
22
     reimbursement of $35,153.38 due to alleged financial hardship.
23
             Whereas, on January 7, 2020, the Court issued a Scheduling Order (Social Security Review
24
     Action). Pursuant to that Order: Defendant shall serve and file an answer, together with a certified copy
25
     of the transcript of the administrative record, within 90 days of receipt of service of the summons and
26
     complaint (i.e., by April 6, 2020). Plaintiff shall serve and file a motion for summary judgment or for
27
     remand within 28 days of service of defendant’s answer. Defendant shall serve and file any opposition
28

     STIPULATION AND SCHEDULING ORDER
     CASE NO. 20-00142-BLF                           1
30
 1 or counter-motion within 28 days of service of plaintiff’s motion. Plaintiff may serve and file a reply

 2 within 14 days of service of defendant’s opposition or counter-motion. Unless the Court orders

 3 otherwise, upon conclusion of this briefing schedule, the matter will be deemed submitted for decision

 4 without oral argument. Although this is a Medicare review action rather than a Social Security review

 5 action, the conceptual framework of the Scheduling Order is applicable, except Defendant requires

 6 additional time to obtain a certified copy of the administrative record, and Plaintiff requires additional

 7 time to file a motion for summary judgment or for remand.

 8          Whereas, defense counsel has requested a certified copy of the administrative record. Defense

 9 counsel is informed and believes that, due to the administrative backlog, the certified copy of the

10 administrative record will be shipped to agency counsel on or about April 24, 2020.

11          To afford Defendant sufficient time to obtain a certified copy of the administrative record and to

12 file an answer and Plaintiff sufficient time to file a motion for summary judgment or for remand, the

13 parties respectfully request the Court to modify the Scheduling Order as set forth in the Proposed

14 Scheduling Order below.

15
     DATED: March 9, 2020                         Respectfully submitted,
16

17                                                /s/_________________________
                                                  MARLENE ASHWORTH
18                                                Plaintiff

19
     DATED: March 9, 2020                         DAVID L. ANDERSON
20                                                United States Attorney

21

22                                                /s/_________________________
                                                  JAMES A. SCHARF
23                                                Assistant United States Attorney
                                                  Attorneys for Defendant
24

25

26
27

28

     STIPULATION AND SCHEDULING ORDER
     CASE NO. 20-00142-BLF                            2
30
 1                                 [PROPOSED] SCHEDULING ORDER

 2         Pursuant to the stipulation of the parties, and for good cause, the Court modifies the January 7,

 3 2020 Scheduling Order as follows:

 4         1. Defendant shall serve and file an answer, together with a certified copy of the transcript of

 5            the administrative record, by June 5, 2020.

 6         2. Plaintiff shall serve and file a motion for summary judgment or for remand by July 31, 2020.

 7         3. Defendant shall serve and file any opposition or counter-motion by August 28, 2020.

 8         4. Plaintiff may serve and file a reply by September 14, 2020.

 9         5. Unless the Court orders otherwise, upon conclusion of this briefing schedule, the matter will

10            be deemed submitted for decision without oral argument.

11

12         IT IS SO ORDERED.

13

14
     Dated: March 9, 2020                                _____________________________
15                                                       BETH LABSON FREEMAN
                                                         United States District Judge
16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND SCHEDULING ORDER
     CASE NO. 20-00142-BLF                          3
30
